Title: Robley Dunglison to James Madison, 8 November 1832
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia,
                                
                                November 8th. 1832.
                            
                        
                        Mr Trist requested me to forward to you the accompanying Treatise on Cholera by
                            the delegates, appointed by the French Government to examine into the Disease in Russia & Germany: and he at the
                            same time begged me to ask you to be good enough to forward it to him after you have perused it.
                        It is one of the most unpretending and satisfactory accounts of this Pest which I have seen.
                        If the second volume of my work on Physiology has not reached you I will thank you to let me know & I
                            will direct it to be forwarded immediately. I trust, however, that it has already arrived.
                        Mrs. Dunglison unites with me in kind and respectful regards to Mrs Madison; and believe me, dear Sir With
                            the most profound respect & regards, Faithfully yours,
                        
                            
                                Robley Dunglison
                            
                        
                    